DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claim 12 is new.
Claims 1-12 are pending and have been examined.
This action is in reply to the papers filed on 06/01/2021.
Information Disclosure Statement
The information disclosure statement(s) submitted: 09/12/2019 and 11/22/2019, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 09/12/2019 as modified by the amendment filed on 06/01/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-12 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method of mobile phone advertising.
Claim 1 recites 1. A method of displaying advertising on a mobile phone with an idle screen, comprising the steps of: a) waiting for the mobile phone to enter a locked state; b) waiting for a non-user initiated display trigger; and c) retrieving and displaying advertising content on the idle screen of the mobile phone.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-12 recite a method and, therefore, are directed to the statutory class of a process. 
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  



Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A method of displaying advertising on a mobile phone with an idle screen, comprising the steps of:

No additional elements are positively claimed.
a) waiting for the mobile phone to enter a locked state; 
This limitation includes the step of waiting for the mobile phone to enter a locked state. 
No additional elements are positively claimed.
This limitation is directed to making a determination (e.g., determining if a phone is in a locked state) in order to facilitate mobile phone advertising which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
b) waiting for a non-user initiated display trigger; and 
This limitation includes the step of waiting for a non-user initiated display trigger. 
No additional elements are positively claimed.
This limitation is directed to making a determination (e.g., just waiting for some trigger to happen) in order to facilitate mobile phone advertising which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
c) retrieving and displaying advertising content on the idle screen of the mobile phone.
This limitation includes the step of retrieving and displaying advertising content on the idle screen of the mobile phone. 
But for the idle screen of the mobile phone, this limitation is directed to transmitting and displaying known information in order to facilitate mobile phone advertising which may be categorized as any of the following: 
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
idle screen of the mobile phone


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as transmitting and displaying known data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to transmit and display data. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed mobile merely displays an advertisement.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Dependent claims 2-12 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims waiting for phone to enter a locked state (mental step), waiting for a display trigger (mental observation or determination), and retrieving and displaying advertising (manual operation which could be performed via a human controlling the phone). Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission and display of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from displaying mobile phone advertisements. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over: Cumming 2010/0222046; in view of Cortegiano et al. 2007/0178889; in further view of Forsyth 2004/0077340.
Regarding Claim 1. (Currently Amended) Cumming 2010/0222046 teaches A method of displaying advertising on a mobile phone with an idle screen (Cumming 2010/0222046 [Fig. 1; 0003 – mobile communication device interpreted as mobile phone] FIG. 1 is a block diagram illustrating a communication system including a mobile communication device to which example embodiments of the present disclosure can be applied;[0015 – displaying an advertisement on the display of a handheld device] The present disclosure provides a method and handheld electronic device which detects the occurrence of one or more trigger conditions (also referred to as trigger events) which are suitable for displaying an advertisement, and then displays an advertisement on the display of the handheld electronic device. The trigger conditions may be changes in the screen orientation of the handheld electronic device, changes in the orientation of the handheld electronic device itself, or a change in the mode of the handheld electronic device (e.g., when starting a new application or switching between applications on the handheld electronic device). To further increase the likelihood that the user will view the advertisement, a termination condition such as a delay or predetermined input may be required in order to end the display of the advertisement and to resume normal operation of the handheld electronic device. Prior to the occurrence of the termination condition, depending on the embodiment, the handheld electronic device may be placed in a locked mode in which user input is limited.), comprising the steps of: a) waiting for the mobile phone to enter a locked state (Cumming 2010/0222046 [0084 – trigger conditions include entering or exiting a locked mode of the device] Other examples of possible trigger conditions to trigger the display of advertisements on the touchscreen display 210 include, but are not limited to: powering the device 201 on or off; entering or exiting a locked mode of the device 201; enabling or disabling a screensaver mode of the device 201; opening or "sliding" out/down the keyboard of a slider phone; opening of a flip phone; receipt of an incoming message by the device 201 (email message, IM message, short message service (SMS) message, multimedia messaging service (MMS) message, voicemail message); display of a notification such as a reminder notification on the device 201; and receipt of an incoming phone call by the device 201.); b) waiting for a non-user initiated display trigger (Cumming 2010/0222046 [0015 – display trigger events] The present disclosure provides a method and handheld electronic device which detects the occurrence of one or more trigger conditions (also referred to as trigger events) which are suitable for displaying an advertisement, and then displays an advertisement on the display of the handheld electronic device. The trigger conditions may be changes in the screen orientation of the handheld electronic device, changes in the orientation of the handheld electronic device itself, or a change in the mode of the handheld electronic device (e.g., when starting a new application or switching between applications on the handheld electronic device). To further increase the likelihood that the user will view the advertisement, a termination condition such as a delay or predetermined input may be required in order to end the display of the advertisement and to resume normal operation of the handheld electronic device. Prior to the occurrence of the termination condition, depending on the embodiment, the handheld electronic device may be placed in a locked mode in which user input is limited.); and c) retrieving and displaying advertising content on the idle screen of the mobile phone (Cumming 2010/0222046 [0084 – display advertisements on the device] Other examples of possible trigger conditions to trigger the display of advertisements on the touchscreen display 210 include, but are not limited to: powering the device 201 on or off; entering or exiting a locked mode of the device 201; enabling or disabling a screensaver mode of the device 201; opening or "sliding" out/down the keyboard of a slider phone; opening of a flip phone; receipt of an incoming message by the device 201 (email message, IM message, short message service (SMS) message, multimedia messaging service (MMS) message, voicemail message); display of a notification such as a reminder notification on the device 201; and receipt of an incoming phone call by the device 201. [0092 – retrieve advertisements] If the advertising content database 140 is not maintained by the advertising server 138, the advertising server 138 may interface with other network elements to access the advertising content. For example, advertising content could be maintained by advertisers in a private database, in which case the advertising server 138 accesses the private databases, possibly in a secure fashion, to retrieve the advertising content.).
Cumming 2010/0222046 may not expressly disclose the “displaying advertising on a mobile phone with an idle screen” and “non-user initiated display trigger” features, however, Cortegiano et al. 2007/0178889 teaches these features as follows (Cortegiano et al. 2007/0178889 [0057 – automatic or time-based display of content on a mobile phone interpreted as non-user initiated display trigger] Since midlets are not externally started in the J2ME OS environment, the J2ME OS environment presents various issues to providing an automatic, or particular time-based, display of channel content on a mobile phone. As noted, among these issues is the fact that, in the J2ME MIDP 2.0 environment, applications are not supposed to start themselves. Additionally, there is no such thing as a native screensaver which may otherwise be used to trigger an advertising application. [0058 - such idle time when the mobile phone is not otherwise being used could be effectively be used to run an advertising application and display different content to a user of a mobile phone] There is also no functionality for detecting user activity when an application is not running, e.g., a call is not being placed from out received to the mobile phone. As described in the above mentioned copending patent application "Method of Advertising on Digital Cellular Telephones and Reducing Costs to the End User", such idle time when the mobile phone is not otherwise being used could be effectively be used to run an advertising application and display different content to a user of a mobile phone.).

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Cumming 2010/0222046 to include the idle screen and triggering features as taught by Cortegiano et al. 2007/0178889. One of ordinary skill in the art would have been motivated to do so in order to present content to a user regardless of trigger features which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Cumming 2010/0222046 may not expressly disclose the “displaying advertising on a mobile phone with an idle screen” features, however, Forsyth 2004/0077340 also teaches these features as follows (Forsyth 2004/0077340 [0014 - making the idle screen an intrinsically interesting and very frequently viewed screen, its value as a sponsorship and advertising platform is greatly enhanced] The value of the idle screen as a piece of screen `real estate`, immediately visible to a user, has not been capitalised on previously. By making the idle screen an intrinsically interesting and very frequently viewed screen, its value as a sponsorship and advertising platform is greatly enhanced. Hence, the sale of advertising and sponsor message occupancy on the idle screen is possible. [Claim 3 - advertising and/or sponsor messages are also displayed on the idle screen] 3. The mobile telephone device of claim 1 or 2 in which advertising and/or sponsor messages are also displayed on the idle screen.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Cumming 2010/0222046 to include the idle screen features as taught by Forsyth 2004/0077340. One of ordinary skill in the art would have been motivated to do so in order to present content to a user during an idle state which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over: Cumming 2010/0222046; in view of Cortegiano et al. 2007/0178889; in further view of Forsyth 2004/0077340; in further view of Li et al. 2015/0019325.
Regarding Claim 2. (Currently Amended) The method of claim 1, Cumming 2010/0222046 may not expressly teach the following features, however, Li et al. 2015/0019325 teaches wherein the non-user initiated display trigger is a completion of a time interval (Li et al. 2015/0019325 [0076 – trigger condition includes time period interval] If a certain trigger condition (for example, the number of display times or the number of clicks reaches a certain value or reaches a specified time period interval (for example, one day)) is met, the advertising platform may optimize the network information and the first allocation information according to the user information and by using the Hedge algorithm, and generate an advertising network distribution (including an advertising network vector, the parameter .beta., a vector w.sub.t, and the vector p) corresponding to the user information. [0154] If a certain trigger condition (for example, the number of display times or the number of clicks reaches a certain value or reaches a specified time period interval (for example, one day)) is met, the advertising platform may optimize the network information and the first allocation information according to the inventory and by using the Hedge algorithm, and generate an advertising network distribution (including an advertising network vector, the parameter .beta., a vector w.sub.i, and the vector p) corresponding to the user information.).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the time trigger and advertisement features of Cumming 2010/0222046 to include the time interval features, as taught by Li et al. 2015/0019325, in order to trigger an ad display based upon some predetermined time interval (see Li et al. 2015/0019325 at [0076; 00154]). One of ordinary skill in the art would have been motivated to do so in order to order to trigger an ad display based upon some predetermined time interval which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Cumming 2010/0222046 may not expressly disclose the “non-user initiated display trigger” features, however, Cortegiano et al. 2007/0178889 teaches these features as follows (Cortegiano et al. 2007/0178889 [0057 – automatic or time-based display of content on a mobile phone interpreted as non-user initiated display trigger] Since midlets are not externally started in the J2ME OS environment, the J2ME OS environment presents various issues to providing an automatic, or particular time-based, display of channel content on a mobile phone. As noted, among these issues is the fact that, in the J2ME MIDP 2.0 environment, applications are not supposed to start themselves. Additionally, there is no such thing as a native screensaver which may otherwise be used to trigger an advertising application. [0058 - such idle time when the mobile phone is not otherwise being used could be effectively be used to run an advertising application and display different content to a user of a mobile phone] There is also no functionality for detecting user activity when an application is not running, e.g., a call is not being placed from out received to the mobile phone. As described in the above mentioned copending patent application "Method of Advertising on Digital Cellular Telephones and Reducing Costs to the End User", such idle time when the mobile phone is not otherwise being used could be effectively be used to run an advertising application and display different content to a user of a mobile phone.).

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Cumming 2010/0222046 to include the idle screen and triggering features as taught by Cortegiano et al. 2007/0178889. One of ordinary skill in the art would have been motivated to do so in order to present content to a user regardless of trigger features which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over: Cumming 2010/0222046; in view of Cortegiano et al. 2007/0178889; in further view of Forsyth 2004/0077340; in further view of Li et al. 2015/0019325; in even further view of Butt 2006/0224430.
Regarding Claim 3. (Original) The method of claim 2, Cumming 2010/0222046 may not expressly teach the following features, however, Butt 2006/0224430 teaches wherein the time interval is zero seconds (Butt 2006/0224430 [0055 – time interval set to zero or more seconds] For example, agenda item timing parameters may include a scheduled end time of an agenda item currently being conducted (current agenda item), and one or more warnings or flags may be initiated or "issued": if the time reference is within a predetermined time interval of the scheduled end time of the current agenda item (e.g., proximity alert/flag), if the scheduled end time for the agenda item has passed and an agenda item has overrun its scheduled end time (e.g., overrun alert/flag); if an agenda item has been completed prior to its scheduled end time (e.g., expedited alert/flag); if a start of an agenda item is delayed (e.g., delayed alert/flag); and so on. The time interval may, for example, be set to zero or more seconds, or may be determined according to criteria in accordance with the requirements of a particular application, or some combination. Other alerts or flags or some combination may be also provided in accordance with the requirements of a particular application.).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the time trigger and advertisement features of Cumming 2010/0222046 to include the time interval features, as taught by Butt 2006/0224430, in order to trigger an ad display based upon some predetermined time interval (see Butt 2006/0224430 at [0055]). One of ordinary skill in the art would have been motivated to do so in order to order to trigger an instantaneous or immediate ad display based upon real-time targeted events which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over: Cumming 2010/0222046; in view of Cortegiano et al. 2007/0178889; in further view of Forsyth 2004/0077340.
Regarding Claim 4. (Currently Amended) Cumming 2010/0222046 further teaches The method of claim 1, wherein the non-user initiated display trigger is a geolocation event (Cumming 2010/0222046 [0115 – geographic location] The content could be selected based on user information about the device user. The user information used in the selection of content may comprise personal information, demographic information, location information concerning the geographic location of mobile communication device 201, or any combination of the above. The demographic information may comprise: user-defined preferences, learned preferences (for example, from past behaviour or purchases) and any other demographic information which can be attributed to the user.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over: Cumming 2010/0222046; in view of Cortegiano et al. 2007/0178889; in further view of Forsyth 2004/0077340.
Regarding Claim 5. (Currently Amended) Cumming 2010/0222046 further teaches The method of claim 1, wherein the advertising content is retrieved from a store within the mobile phone (Cumming 2010/0222046 [0102 – content or ads could be stored locally on the device] In other embodiments, the content (e.g. one or more advertisements) could be stored locally on the device 201, and the selection decision is made by the device 201 based on locally stored advertising parameter data. The advertisement could be downloaded wirelessly in advance and stored on the device 201. For example, advertising content may be pushed transparently to the device 201 in a manner which is invisible to the device user. The advertising content stored locally on the device 201 may be small compared with that maintained by or accessible to the advertising server 138 of the wireless network 101. For example, a single advertisement or a small number of advertisements may be stored on the device 201 for selecting upon the detection of a trigger condition. Alternatively, the advertising content may be downloaded in advance when connected to the user's computer 117, for example, via USB or Bluetooth. Handheld electronic devices without wireless communications capabilities can utilise USB or Bluetooth connectivity in order to apply the teachings of the present disclosure. In addition, electronic devices with and without wireless communications capabilities could have advertising content pre-loaded (installed) on the device 201, for example, upon delivery of the device 201 to its user.).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over: Cumming 2010/0222046; in view of Cortegiano et al. 2007/0178889; in further view of Forsyth 2004/0077340.
Regarding Claim 6. (Original) Cumming 2010/0222046 further teaches The method of claim 1, wherein the advertising content is retrieved from a remote server (Cumming 2010/0222046 [Fig. 1:138 Advertising Server; 0114 – content stored remotely by content server] The teachings of the present disclosure, while described primarily in the context of advertisements, could also be applied to the reproduction of content other than advertisements on the device 201, particularly content for which user attention is sought or is desirable. The content could be stored locally on the device in memory 244, locally on a removable memory card such as an SD.TM. or MicroSD.TM. card received in a removable memory card interface (not shown) of the auxiliary I/O subsystem 250, or remotely by the content server 134, for example, in a content database (not shown). In some embodiments, the content may comprise one or any combination of visual content, audio content, and audio and visual content (e.g., multimedia content). The content may comprise an electronic message (e.g., SMS, MMS, IM message, email message, etc.), audio, video, animation, (e.g. Flash), a digital image, or text document. These examples are intended to be non-limiting.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over: Cumming 2010/0222046; in view of Cortegiano et al. 2007/0178889; in further view of Forsyth 2004/0077340.
Regarding Claim 7. (Currently Amended) Cumming 2010/0222046 further teaches The method of claim 1, wherein the display of the advertising content is enabled dependent on an orientation of the mobile phone (Cumming 2010/0222046 [0015 - trigger conditions may be changes in the screen orientation of the handheld electronic device, changes in the orientation of the handheld electronic device itself] The present disclosure provides a method and handheld electronic device which detects the occurrence of one or more trigger conditions (also referred to as trigger events) which are suitable for displaying an advertisement, and then displays an advertisement on the display of the handheld electronic device. The trigger conditions may be changes in the screen orientation of the handheld electronic device, changes in the orientation of the handheld electronic device itself, or a change in the mode of the handheld electronic device (e.g., when starting a new application or switching between applications on the handheld electronic device). To further increase the likelihood that the user will view the advertisement, a termination condition such as a delay or predetermined input may be required in order to end the display of the advertisement and to resume normal operation of the handheld electronic device. Prior to the occurrence of the termination condition, depending on the embodiment, the handheld electronic device may be placed in a locked mode in which user input is limited.).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over: Cumming 2010/0222046; in view of Cortegiano et al. 2007/0178889; in further view of Forsyth 2004/0077340.
Regarding Claim 8. (Currently Amended) Cumming 2010/0222046 further teaches The method of claim 1, wherein the display of the advertising content is enabled dependent on detection of movement of the mobile phone (Cumming 2010/0222046 [0069 – movement of the device] As will be appreciated by persons skilled in the art, an accelerometer is a sensor which converts acceleration from motion (e.g. movement of the device 201 or a portion thereof due to the strike force) and gravity which are detected by a sensing element into an electrical signal (producing a corresponding change in output) and is available in one, two or three axis configurations. Accelerometers may produce digital or analog output signals depending on the type of accelerometer. Generally, two types of outputs are available depending on whether an analog or digital accelerometer used: (1) an analog output requiring buffering and analog-to-digital (A/D) conversion; and (2) a digital output which is typically available in an industry standard interface such as an SPI (Serial Peripheral Interface) or I2C (Inter-Integrated Circuit) interface. The output of an accelerometer is typically measured in terms of the gravitational acceleration constant at the Earth's surface, denoted g, which is approximately 9.81 m/s.sup.2 (32.2 ft/s.sup.2) as the standard average. The accelerometer may be of almost any type including, but not limited to, a capacitive, piezoelectric, piezoresistive, or gas-based accelerometer. The range of accelerometers vary up to the thousands of g's, however for portable electronic devices "low-g" accelerometers may be used. Example low-g accelerometers which may be used are MEMS digital accelerometers from Analog Devices, Inc. (ADI), Freescale Semiconductor, Inc. (Freescale) and STMicroelectronics N.V. of Geneva, Switzerland.).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over: Cumming 2010/0222046; in view of Cortegiano et al. 2007/0178889; in further view of Forsyth 2004/0077340.
 Regarding Claim 9. (Currently Amended) Cumming 2010/0222046 further teaches The method of claim 1, wherein the display of the advertising content is enabled dependent on detection of humans by the mobile phone (Cumming 2010/0222046 [0057 – detection of the presence of a user’s finger] The controller 208 sends the centroid of the contact area to the processor 240 of the device 201 as the location of the touch input detected by the touchscreen display 210. Depending on the touch-sensitive overlay 206 and/or configuration of the touchscreen display 210, the change in capacitance which results from the presence of a conductive object near the touch-sensitive overlay 206 but not contacting the touch-sensitive overlay 206, may exceed the predetermined threshold in which case the corresponding electrode would be included in the contact area. The detection of the presence of a conductive object such as a user's finger or a conductive stylus is sometimes referred to as finger presence/stylus presence.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over: Cumming 2010/0222046; in view of Cortegiano et al. 2007/0178889; in further view of Forsyth 2004/0077340.
 Regarding Claim 10. (Currently Amended) Cumming 2010/0222046 further teaches The method of claim 1, wherein the display of the advertising content is enabled dependent on a battery level of the mobile phone (Cumming 2010/0222046 [0119 – low battery notification] In other embodiments, the content could be notifications. The notifications could be device notifications relating to the device such as a low battery, loss of connection with the wireless network 101, device hardware failure, identification of a device hardware defect, a "general" emergency such as the occurrence of a natural disaster or other local emergency such as a transit strike or other suspension of transit services, a reminder notification relating to calendar events or other electronic events, or a notification relating to the receipt of a new electronic message (e.g., an email message, an SMS or text message, MMS message, IM message, voicemail messages, etc.) from one of the applications 225 on the device 201.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over: Cumming 2010/0222046; in view of Cortegiano et al. 2007/0178889; in further view of Forsyth 2004/0077340; in further view of Christensen et al. 2009/0177736.
Regarding Claim 11. (Original) The method of claim 1, Cumming 2010/0222046 may not expressly teach the following features, however, Christensen et al. 2009/0177736 teaches further comprising the steps of giving an alert and waiting for acknowledgement of the alert before displaying the advertising content (Christensen et al. 2009/0177736 [0044 – consumer acceptance of message interpreted as waiting for acknowledgement before displaying the ad content] An option can also be presented to the user to select the frequency of presentation; type of message; message category; and/or program opt-in and/or opt-out for messages that provide a call to action with a premium benefit for participation either through direct use of the device, through use of the Internet, through preferences that are set when the device is first used, and/or at the retail location the device was purchased. Delivery of the message can be made when the device would otherwise be idle, engaging in procedures other than the device's primary function, including when the device is charging, booting up, and/or when presentation of a message would not interfere with the device and/or application's primary function. Whether the wait would be increased to allow time for new message information to be received, or just replace an existing or neutral display can depend on the application, campaign rules in the case of advertising, and/or consumer acceptance of the message.).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the trigger and advertisement features of Cumming 2010/0222046 to include the acknowledgement features, as taught by Christensen et al. 2009/0177736, in order to allow the user/consumer control over what or how to receive content (see Christensen et al. 2009/0177736 at [0044]). One of ordinary skill in the art would have been motivated to do so in order to allow the user/consumer control over what or how to receive content which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over: Cumming 2010/0222046; in view of Cortegiano et al. 2007/0178889; in further view of Forsyth 2004/0077340; in further view of Bushell 2012/0311582.
Regarding Claim 12. (New) Cumming 2010/0222046 further teaches The method of claim 1, wherein the mobile phone utilizes an operating system with a systems notification center (Cumming 2010/0222046 [0017 - a controller for controlling the operation of the device interpreted as operating system; Fig. 2:223 – Operating System] In accordance with another embodiment of the present disclosure, there is provided a handheld electronic device, comprising: a controller for controlling the operation of the device; one or more input devices connected to the controller; a display screen connected to the controller; and the controller being configured to: monitor for the occurrence of trigger conditions comprising one or more of: inputs to change an operational mode of the handheld electronic device, changes in orientation of the handheld electronic device, or changes in a screen orientation of a graphical user interface (GUI) displayed on the display screen; and reproduce content on the handheld electronic device in response to detection of one of the trigger conditions. [0025 - wireless connector system 120 manages communications, including email communications, to and from a set of managed mobile communication devices interpreted as system notification center] The wireless connector system 120 may be implemented as one or more servers, and is typically located behind a firewall 113. The wireless connector system 120 manages communications, including email communications, to and from a set of managed mobile communication devices 201. The wireless connector system 120 also provides administrative control and management capabilities over users and mobile communication devices 201 which may connect to the wireless connector system 120.), and the method further comprises bypassing the systems notification center to display the advertising content on the idle screen of the mobile phone.
Cumming 2010/0222046 may not expressly disclose the “displaying advertising on a mobile phone with an idle screen”, however, Cortegiano et al. 2007/0178889 teaches these features as follows (Cortegiano et al. 2007/0178889 [0058 - such idle time when the mobile phone is not otherwise being used could be effectively be used to run an advertising application and display different content to a user of a mobile phone] There is also no functionality for detecting user activity when an application is not running, e.g., a call is not being placed from out received to the mobile phone. As described in the above mentioned copending patent application "Method of Advertising on Digital Cellular Telephones and Reducing Costs to the End User", such idle time when the mobile phone is not otherwise being used could be effectively be used to run an advertising application and display different content to a user of a mobile phone.).

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Cumming 2010/0222046 to include the idle screen features as taught by Cortegiano et al. 2007/0178889. One of ordinary skill in the art would have been motivated to do so in order to present content to a user regardless of trigger features which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Cumming 2010/0222046 may not expressly disclose the “bypassing the systems notification center”, however, Bushell 2012/0311582 teaches these features as follows (Bushell 2012/0311582 [0030 - notification barrier bypasses the notification center] To set up a notification in notification center 106, instead of installing a callback on sender object 102, receiver object 104 sends a request to notification center 106 to add an observer 131. In response to this request, notification center 106 updates its internal tables accordingly. When sender object 102 subsequently posts an associated notification 132 to notification center 106, notification center 106 sends a corresponding notification 133 to receiver object 104. At a later time, receiver object 104 can make a request to remove the observer 134 from notification center 106, which causes notification center 106 to remove a corresponding table entry. In this notification center implementation, the notification barrier bypasses the notification center 106 and works the same way as it does for the "callback" implementation.).


Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Cumming 2010/0222046 to include the bypassing features as taught by Bushell 2012/0311582. One of ordinary skill in the art would have been motivated to do so in order to present content regardless of default notification features which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cusack 2014/0297417 – displaying advertising on the lockscreens of mobile devices [Abstract].
Sanghavi et al. 2014/0344055 – advertisement is configured to remain locked until an unlocking event is detected (i.e., a trigger event detected) [Abstract].
Wilson 2010/0088157 – displaying advertisements on a mobile device and adjusting the frequency of the ad content based on the frequency of a user’s interactions with the device [Abstract].
Examiner’s Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Examiner’s Response: Claim Rejections – 35 USC §101
Regarding Claims 1-12, on page(s) 4-6 of Applicant’s Remarks (dated 06/01/2021), Applicants traverse the 35 USC §101 rejections arguing the following: Applicant argues that the amendments to claim 1 impose meaningful limitations which alone or in combination are sufficient to amount to significantly more than the judicial exception (see Remarks at bottom of page 5 and top of page 6).
With respect, the Office maintains the position that the judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as retrieving and displaying advertising content) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer and/or generic mobile phone is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system / mobile phoen is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components / mobile phone amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to retrieve and display data.
Additionally, the computer components / mobile phone is used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed mobile phone merely retrieves and displays advertising content.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).

Examiner’s Response: Claim Rejections – 35 USC § 102 / § 103
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.  


THIS ACTION IS MADE FINAL
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682